Title: To James Madison from George William Erving, 14 March 1807
From: Erving, George William
To: Madison, James



No 24.
Sir
Madrid March 14th. 1807

I lose no time in transmitting to you a decree issued by this government in conformity with the Imperial blockade decree, of which I received the first notice from Cadiz on the 12th. Inst; and I send it as published in the Madrid Gazette of last Evening, where it is preceeded by a paragraph worthy of remark: By the next post I shall have the honor of addressing you more particularly upon this, & other subjects connected with our affairs here  With perfect Respect & Consideration Sir, Your very obt. St.

George W. Erving

